Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
Michael Earitt White, Appellant
No. 06-13-00110-CR	v.
The State of Texas, Appellee

Appeal from the County Court at Law of Lamar County, Texas (Tr. Ct. No. 60286).  Opinion delivered by Justice Moseley, Chief Justice Morriss and Justice Burgess participating.


As stated in the Court's opinion of this date, we find there was error in the judgment of the court below.  Therefore, we reverse the trial court's judgment and render a judgment of acquittal.
We further order that the appellee, The State of Texas, pay all costs of this appeal.

RENDERED FEBRUARY 18, 2015
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk